Citation Nr: 1705473	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a disability manifested by loss of hair.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for depression, to include as secondary to loss of hair.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to May 1965.

This matter comes before the Board of Veterans Appeals (Board) from an April 2014 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for loss of hair, and found that new and material evidence had been submitted to reopen the claim for service connection for depression, and after reopening the claim, denied service connection for depression on the merits.

Although the RO reopened the Veteran's claim of service connection for depression in the April 2014 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In the Veteran's December 2014 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for November 2016; however, in a statement received in October 2016, he withdrew the request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends his current hair loss is related to service.  He states that when he went for a hair cut in service, a chemical that was used to straighten his hair was left in too long and started to burn.  He claims that after that incident, his hair has never grown back on the top of his head, and he has been bald ever since.  He also contends that this hair loss has caused him to be depressed.  

Service treatment records (STRs) show that in November 1963, the Veteran was seen for a rash; it was noted that he had a sebaceous cyst on the scalp, present for a year, with no change.  The diagnosis was sebaceous cyst on scalp, left occipital area.  He was seen again, eight days later, for the cyst on the scalp.  The next month, in December 1963, the sebaceous cyst was removed.  On his separation examination in May 1965, a clinical evaluation of the Veteran's head, face, neck, and scalp was noted to be normal.  

VA treatment records showed that in November 2010, the Veteran presented with depression symptoms secondary to baldness that occurred when he was 22 years old following a chemical treatment to keep his hair short in the military.  He stated that since he was 22 years old he had been bald, and that he had worn a cap and felt as though he lived "a double life" (one with his hat and one without it).  He reported he had become increasingly distressed and depressed, feeling that he needs to hide himself and would like to live with acceptance of himself and "to live life without a hat on all of the time."  The diagnosis was depression.  In February 2011, he reported he was filing for service-connected compensation because he was exposed to chemicals on his scalp in service that he claims caused his hair to stop growing.  He reported he had been seen by the dermatology clinic regarding this problem.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  

With regard to the claim for service connection for loss of hair, although no current disability manifested by hair loss has been shown in the medical records, the Veteran reported having hair loss in service that has continued to the present.  In support of his claim he also submitted a photograph of the top of his bald head.  Also, STRs show he was treated for sebaceous cyst of the scalp.  In light of the foregoing, a VA examination and opinion is in order to address whether the Veteran has disability manifested by hair loss that may be related to service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.  

As the depression claim is inextricably intertwined with the claim for service connection for a disability manifested by loss of hair, it should be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify the provider(s) of any additional treatment or evaluation he has received for his hair loss and/or depression, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran. 

2. Schedule the Veteran for an appropriate VA examination to address the probable etiology of any hair loss disability.  The examiner must review the claims folder and note that such review has occurred.  The examiner should be asked to identify the Veteran's current hair loss condition.  The examiner should then provide an opinion as to whether any of the Veteran's identified hair loss conditions are at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to active service, to chemicals used to straighten his hair therein, or to the sebaceous cyst for which he was treated in service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

3. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

